Exhibit 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
August 10, 2012 (the “Effective Date”), by and between Health Enhancement
Products, Inc. a Nevada corporation, (the “Company”), and Andrew A. Dahl
(“Employee”).




RECITALS:




A.

The Company desires to employ Employee as its President and Chief Executive
Officer and desires to enter into this Agreement with Employee setting forth the
terms of that relationship and Employee desires to accept such employment with
the Company on the terms and conditions set forth below.




B.

Employee is in possession of and may come into possession of, or have access to,
Confidential Information (defined below) with respect to the Business (defined
below).




AGREEMENTS:




NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:




1.

Term.  Subject to the termination provisions set forth in Section 8 below, the
term of Employee’s employment with the Company under this Agreement shall
commence on the Effective Date and continue until December 16, 2013 (the
“Initial Term”); provided, however, that following the Initial Term, the term of
this Agreement shall be automatically extended for successive terms of one (1)
year each (each a “Renewal Term”), unless either party notifies the other party
in writing of its desire to terminate this Agreement at least sixty (60) days
before the end of the Initial Term or a Renewal Term then in effect
(collectively, the “Employment Term”).  




2.

Employment.  Throughout the Employment Term, Employee shall serve as President &
Chief Executive Officer of the Company and shall diligently perform all such
services, acts and things as are customarily done and performed by individuals
holding such offices of companies in similar businesses and in similar size to
the Company, together with such other duties as may reasonably be requested from
time to time by the Board of Directors of the Company or its designee (the
“Board”).  Employee shall periodically and regularly report to the Board.




3.

Compensation.  During the Employment Term, the Company shall pay or provide, as
the case may be, to Employee the compensation and other benefits and rights set
forth in Sections 4, 5 and 6 of this Agreement.




4.

(a)

Base Salary.  As compensation for the services to be performed under this
Agreement, the Company shall pay to Employee during the Initial Term and
subsequent Renewal Terms, an annual base salary of two hundred-forty thousand
dollars ($240,000.00), payable in accordance with Company’s usual pay practices,
and in any event no less frequently than monthly (the “Base Salary”).  In
addition to his Base Salary, Employee shall be entitled to performance
incentives as follows:





--------------------------------------------------------------------------------




(b)

Cash Bonus relating to Revenue Contracts.  The Employee is to receive a cash
bonus representing two percent (2%) of Company gross revenue (the “Cash Bonus”),
when collected by the Company each month, resulting from contracts or
arrangements initiated, developed and closed during the Employment Term or after
as provided below in Section 8(e) (collectively, the “Revenue Contracts”), minus
any Base Salary payments the Employee received (or was entitled to receive
without regard to any delayed payments described in Section 4(a) above) in the
month such gross revenue was collected.  Employee shall be entitled to the Cash
Bonus with respect to each Revenue Contract until the last to occur of the
following:  (i) the fifth (5th) anniversary of the effective date of such
Revenue Contract, or (ii) the third (3rd) anniversary of the date of Employee’s
termination of employment with the Company for any reason other than for “Cause”
(as defined below).  The Cash Bonus shall be paid monthly in a lump sum payment,
but in no event shall such monthly Cash Bonus payments be paid later than the
end of the taxable year in which the Company is first entitled to collect the
gross revenue giving rise to such Cash Bonus payments, as determined by the
Company’s Board consistent with the rules under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”); provided, however, that the Cash
Bonus relating to gross revenue from Revenue Contracts collected in December of
any year, shall be paid to Employee in a lump sum between the January 1 and
January 31 immediately following such December period.  Upon a termination of
Employee’s employment by the Company for Cause, Employee shall no longer be
entitled to receive the Cash Bonus.  




(c)

Other Performance Based Compensation.  In addition, as of the Effective Date,
the Company shall grant the following warrants to Employee (collectively, the
“Warrants”), which shall vest and become exercisable as described below subject
to Employee’s continued employment with the Company or as otherwise specified in
Sections 8(e) or 9(b) below:




(i)

A Warrant to purchase 500,000 shares of the Company’s common stock, par value
$0.001 (“Shares”) at an exercise price of $0.25 per Share, which shall be
exercisable upon the Company’s identification of any bioactive agents and
submission of a patent application by the Company with respect thereto, with
which Employee shall assist the Company.




(ii)

A Warrant to purchase 500,000 Shares at an exercise price of $0.25 per Share,
which shall be exercisable upon the Company entering into a significant
agreement and receiving at least $500,000 in payments from the contracting party
pursuant to and during term of such agreement.  In the event Employee’s
employment is terminated pursuant to Sections 8(a) or (c) below, but prior to
the Company’s receipt of the minimum $500,000 in payments, the Warrant described
in this paragraph (ii) shall remain outstanding and the Employee shall remain
eligible to vest in such Warrants until the first to occur (A) the tenth (10th)
anniversary of the date such Warrant was granted, or (B) the first (1st)
anniversary of the date the Company enters into a significant agreement and
receives at least $500,000 in payments.




(iii)

A Warrant to purchase 1,000,000 Shares at an exercise price of $0.25 per Share,
which shall be exercisable if the Company enters into a co-development
partnership with a contract research organization to develop medicinal or
pharmaceutical applications of any type during the Employment Term or the
Covenant Period (as defined in Section 10 below).  The co-development
partnership must exceed $2 million in actual cash or payment-in-kind outlay on
the part of the co-development partner.  Notwithstanding the foregoing, the
Warrant shall become fully vested and exercisable upon a Company Sale, or in the
event the Company is acquired by a contract research firm, an intermediary, its
venture fund or other investment firm in a transaction not constituting a
Company Sale.  




(iv)

A Warrant to purchase 1,000,000 Shares at an exercise price of $0.25 per Share,
which shall be exercisable if the Company enters into a nutraceutical or dietary
supplement co-development partnership, remarketing or production arrangement
during the Employment Term or the Covenant Period. The co-development,
production or remarketing arrangement must exceed $2 million in actual cash or
payment-in-kind outlay by the partner or client.  Notwithstanding the foregoing,
the Warrant shall become fully vested and exercisable upon a Company Sale as
described below, or in the event the Company is acquired by a partner company,
an intermediary, or investment firm in a transaction not constituting a Company
Sale.





2







--------------------------------------------------------------------------------




(v)

A Warrant to purchase 1,000,000 Shares at an exercise price of $0.25 per Share,
which shall be exercisable if the Company enters into a pharmaceutical
development arrangement with a pharmaceutical company or a recognized
pharmaceutical intermediary company such as a pharma venture fund or lead
compound licensing entity owned or controlled by a pharma, foundation, contract
research organization or investment consortium during the Employment Term or the
Covenant Period.  Notwithstanding the foregoing, the Warrant shall become fully
vested and exercisable upon a Company Sale as described below, or in the event
the Company is acquired by a pharmaceutical company, an intermediary, or
investment firm in a transaction not constituting a Company Sale.




(vi)

A Warrant to purchase 1,000,000 Shares at an exercise price of $0.25 per Share,
which shall only be exercisable if Employee is terminated by the Company without
Cause as describe in 8(c) below on or before December 16, 2012.  Such Warrant
shall immediately be forfeited if the Employee remains employed by the Company
on December 16, 2012.




In no event shall any Warrants issued pursuant to this Section 4(c) have a term
greater than ten years from the date of grant of such Warrant.




5.

Expenses.  Subject to the requirements of Section 9 below, the Company shall
reimburse Employee for all necessary and reasonable business expenses incurred
by him in the performance of his duties under this Agreement, upon presentation
of expense accounts and appropriate documentation in accordance with the
Company’s standard policies, as they may be amended from time to time.  




6.

Benefits.  Employee, at his election, may participate, during the Employment
Term, in all retirement plans, savings plans, health or medical plans and any
other benefit plans of the Company generally available from time to time to
other management employees of the Company and for which Employee qualifies under
the terms of the plans.  




7.

Services.  Employee shall perform his duties under this Agreement faithfully,
diligently and to the best of his ability.  He shall serve subject to the
policies and instruction of the Board, and shall devote all of his business
time, attention, energies and loyalty to the Company.  The expenditure of
reasonable amounts of time by Employee for personal, charitable, professional or
other business activities, such as an outside director position, shall not be
deemed a breach of this Agreement, provided that such activities do not
interfere with the services required to be rendered by Employee under this
Agreement and are not contrary to the interests of the Company.  On reasonable
notice, Employee shall make himself available to perform his duties under this
Agreement at such times and at such places as the Company reasonably deems
necessary, proper, convenient or desirable.




8.

Termination.




(a)

Death or Disability.  Employee's employment under this Agreement shall terminate
automatically upon the Employee’s death or if Employee becomes Disabled.  For
purposes of this Agreement, Employee shall be deemed to be “Disabled” if
Employee becomes unable to perform the essential functions and responsibilities
of his position with reasonable accommodation, as required under the Americans
with Disabilities Act, as the same has and may be amended (the “ADA”), by virtue
of physical or mental disability, as defined under the ADA.

  

(b)

“For Cause”.  During the Employment Term, the Company may immediately terminate
this Agreement for “Cause”.  Upon termination for Cause, the Warrants, Cash
Bonus and Sales Bonus are forfeited.  For purposes of this Agreement, “Cause”
shall mean, in each case as determined by the Board:




(i)

Employee’s conviction of a felony or other crime involving moral turpitude (but
not automobile related matters);





3







--------------------------------------------------------------------------------




(ii)

Employee’s commission of any act or omission involving dishonesty, fraud,
embezzlement, theft, substance abuse or sexual misconduct with respect to the
Company, any subsidiary of the Company or any of their respective employees,
vendors, suppliers or customers, the specific nature of which shall be set forth
in a written notice by the Company to Employee;




(iii)

Employee’s substantial and continued neglect of or failure to perform his
duties, or failure to follow a “reasonable directive of the Board,” which after
written notice from the Board of such neglect or failure, has not been cured
within ten (10) days after he receives such notice.  For purposes of this
Agreement, “reasonable directive of the Board,” shall mean a directive that is
applied equitably among the management employees of the Company;




(iv)

Employee’s gross negligence or willful misconduct in the performance of his
duties; or




(v)

Employee’s misappropriation of funds or assets of the Company or any subsidiary
of the Company.




(c)

No Cause.  During the Employment Term, either the Company or the Employee may
voluntarily terminate this Agreement upon thirty (30) days advance written
notice to the other party for any reason or no reason whatsoever.




(d)

Any Reason.  Upon the termination of this Agreement for any reason, Employee
shall be entitled to, and the Company shall pay Employee, any accrued and unpaid
Base Salary covering the period of employment prior to the effective date of
termination, and other performance incentives earned, as specified in 8 (e)
below.




(e)

Upon the termination of this Agreement by the Company for the reasons specified
in 8(c), Employee shall also be entitled to the following:  




(i)

A cash severance payment equal to three (3) months plus one week’s salary for
each year of service (with service crediting for three and one-half (31/2) years
of service the Employee has previously provided the Company prior to the
Effective Date), which amount shall be payable in a lump sum payment by the
thirtieth (30th) day following date of Employee’s termination of employment.  




(ii)

The Cash Bonus described in Section 4(b) above, which shall be payable in
accordance with the terms and conditions of that section, including any Cash
Bonus resulting from Revenue Contracts initiated, developed and closed during
the twenty-four (24) month period following Employee’s termination of employment
with the Company pursuant to Section 8(c) above.




(iii)

Employee shall be entitled to continued vesting for each of the Warrants
described in Section 4(c) above for the twenty-four (24) month period following
the effective date of his termination of employment with the Company; provided
that in no event shall such continued vesting extend the term of any Warrant
beyond the tenth (10th) anniversary of the date of grant of such Warrant.  




9.

Company Sale.




(a)

Company Sale Bonus.  Upon the occurrence of a Company Sale as defined in this
Section 9(a), the Company shall pay Employee a Company Sale bonus (the “Company
Sale Bonus”) as follows:





4







--------------------------------------------------------------------------------




(i)

The Company Sale Bonus shall equal to (i) two percent (2%) of the total proceeds
the Company and/or its shareholders receive in connection with such Company
Sale.  Proceeds placed in escrow for indemnification or other such purposes will
be valued when released from escrow and Employee will be entitled to receive a
cash payment equal to 2% of the amount released from escrow, subject to the
other terms and conditions described below. The value of any securities traded
on a nationally recognized stock exchange which are received by the Company or
its stockholders as part of the Company Sale will be determined at the time the
securities are received by the Company or its stockholders.  The Company Sale
Bonus shall be based on the gross amount of proceeds received by the Company or
its stockholders.




(ii)

The Company Sale Bonus shall be due and payable in a lump sum within thirty (30)
days following the occurrence of the Company Sale, except for any portion of the
Company Sale Bonus from proceeds placed in escrow, which shall be due and
payable in a lump sum within thirty (30) days following the release of such
proceeds provided such payments shall be paid in accordance with the
transaction-based compensation rules of Treas. Reg. §1.409A-3(i)(5)(iv)(A).
 Contingent proceeds, commonly referred to as an “earn out”, will not be deemed
to be part of the Company Sale Bonus.




(iii)

Employee shall not be permitted to assign the Company Sale Bonus, except that
Employee may assign the Company Sale Bonus to a revocable trust of which
Employee is the grantor, and Employee may make a testamentary disposition of the
Company Sale Bonus to Employee’s spouse.




(iv)

Notwithstanding anything to the contrary contained herein, the Company Sale
Bonus shall automatically terminate if Employee is terminated for Cause.




(v)

For the purposes of this Section 9(a) and subject to Section 13 below, a
“Company Sale” means the consummation of (1) the sale or disposition of all or
substantially all of the Company’s assets; or (2) a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), at least 50% of the combined voting power of the voting securities of
the Company (or such surviving entity) outstanding immediately after such merger
or consolidation.




(b)

Performance-Based Compensation.  All outstanding Warrants granted to Employee by
the Company pursuant to this Agreement shall become fully vested and exercisable
coincident with the effective date of the Company Sale as defined in this
Section 9(b).  For the purposes of Section 4(c) and this Section 9(b), and
subject to Section 13 below if applicable, a “Company Sale” means the first to
occur of the following:  




(i)

The date on which any person (other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Subsidiaries, or a corporation owned directly or indirectly by the common
shareholders of the Company in substantially the same proportions as their
ownership of Stock of the Company), as a result of acquiring, or during any
12-month period having acquired, voting securities of the Company, is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; or




(ii)

The consummation of (1) the sale or disposition of all or substantially all of
the Company’s assets; or (2) a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), at least 50% of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger or consolidation.




10.

Restrictive Covenant.  




(a)

The Company and Employee acknowledge and agree that for Employee to compete with
the Company during the Employment Term and for a limited time after the end of
the Employment Term would be contrary to the purposes for which the parties
entered into this Agreement.  In order to induce the Company to enter into this
Agreement, Employee covenants, warrants and agrees, for the benefit of the
Company, and its respective current and future subsidiaries, Affiliates,
successors and assigns (collectively, the “Protected Parties”), that, without
first obtaining the express written consent of the Company, Employee, for
himself or for any other Person, either as a principal, agent, employee,
contractor, director, officer or in any other capacity, shall not, either
directly or indirectly:





5







--------------------------------------------------------------------------------




(i)

For a period of two (2) years from the termination of Employee’s employment with
the Company (the “Covenant Period”), be employed by, engage in or carry on any
business or undertaking which competes with the Protected Parties in the
Business, or those aspects of the Business involved in the specific area of
cholesterol regulation and anti-inflammatory agents unique to the Company and
protected by its patents or patent applications, in the State of Michigan and in
any other State in which the Protected Parties conduct the Business or take
active steps to conduct the Business during the Employment Term (the “Area of
Non-Competition”);




(ii)

During the Covenant Period, have any interest in, assist in any manner or in any
capacity, make any loan to, or be associated with (whether as a shareholder,
partner, member, associate, owner, employee, independent contractor, consultant,
agent or otherwise) any Person which is deemed to be engaged in the specific
aspects of the Business as they relate to cholesterol regulation and
anti-inflammatory agents unique to the Company and protected by its patents or
patent applications, in each case as then currently conducted, anywhere within
the Area of Non-Competition; provided, however, that Employee may invest in any
publicly-held entity engaged in the Business if his aggregate investment does
not exceed 1% in value of the issued and outstanding voting securities of such
entity;




(iii)

During the Covenant Period, request or advise any customer or supplier of any
Protected Party to terminate its relationship with any Protected Party, or
request or advise any person to refrain from becoming a customer or supplier of
any Protected Party;




(iv)

During the Covenant Period, solicit, induce or attempt to induce any employee or
independent contractor of any Protected Party to (A) leave the employment of or
terminate his, her or its contractual relationship with such Protected Party, or
(B) enter into an employment or a contractual relationship with Employee or any
Person in which Employee has any interest whatsoever; or




(v)

During the Covenant Period, the Employee may be free to conduct the affairs of
Great Northern & Reserve Partners, LLC, a privately held consulting and
investment firm wholly owned and controlled by the Employee, and to serve on
boards of other companies when such opportunities are offered.




(b)

The parties intend that the covenants set forth in Section 10 above shall be
deemed to be a series of separate covenants, one for each and every political
subdivision of each state, province and county in the Area of Non-Competition.
 Employee acknowledges and agrees that the covenants set forth in Section 10
above are reasonable and valid in geographical and temporal scope and in all
other respects.  If any court determines that any covenant set forth in Section
10 above, or any portion of any such covenant, is invalid or unenforceable, the
remainder of the covenants set forth in Section 10 above shall not be affected
and shall be given full force and effect, without regard to the invalid covenant
or the invalid portion.  If any court determines that any covenant set forth in
Section 10 above, or any portion of any such covenant, is unenforceable because
of its duration or geographic scope, such court shall have the power to reduce
such duration or scope, as the case may be, and enforce such covenant or portion
in such reduced form.  The parties intend to and hereby confer jurisdiction to
enforce the covenants set forth in Section 10 above upon the courts of any
jurisdiction in which Employee is alleged to have committed an act in violation
of any of the covenants contained here. If the courts of any one or more of such
jurisdictions hold the covenants set forth in Section 10 above, or any portion
of such covenants, unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties that such determination not bar or
in any way affect the right of the Company to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such covenants
as to breaches of such covenants in such other respective jurisdictions.




(c)

In the event of a breach or attempted breach of any of the covenants set forth
in this Section 10, Section 11 or Section 12 below, in addition to any and all
legal and equitable remedies immediately available, such covenants may be
enforced by a temporary and/or permanent injunction to secure the specific
performance of such covenants, and to prevent a breach or contemplated breach of
such covenants, without the need to post any bond or other security of any kind.
 Employee acknowledges and agrees that the remedy at law for a breach or
threatened breach of any of the covenants set forth in this Section 10, Section
11 or Section 12 below, would be inadequate.  Employee acknowledges and agrees
that the remedies provided for in this Agreement are cumulative and are intended
to be and are in addition to any other remedies available to the Company, either
at law or in equity.  In addition, Employee agrees that, in the event of a
breach of the covenants set forth in this Section 10, Section 11 or Section 12
below, by Employee, he shall be liable, and shall reimburse the Company, for all
fees, costs and expenses (including reasonable attorneys’ fees and other
professional fees) arising out of or in any way related to the enforcement of
this Covenant. The Company agrees that in the event of a dispute or breach in
which the Employee prevails, the Company shall be liable, and shall reimburse
the Employee, for all fees, costs and expenses (including reasonable attorneys’
fees and other professional fees) arising out of or in any way related to the
enforcement of this Covenant.





6







--------------------------------------------------------------------------------







(d)

The following terms shall have the meanings described below:




(i)

“Affiliate” means, as to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person;




(ii)

“Business” means the business of selling or licensing the specific intellectual
property, products and processes developed and owned by the Company in any
market or application specifically as they relate to cholesterol regulation and
non-steroidal anti-inflammatory agents unique to the Company and protected by
patents or patents in application held by the Company.




(iii)

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, joint venture, unincorporated organization, other
entity or group, or a governmental authority.




11.

Intellectual Property Rights.  Employee recognizes that he may, individually or
jointly with others, discover, conceive, make, perfect or develop inventions,
discoveries, new contributions, concepts, ideas, developments, processes,
formulas, methods, compositions, techniques, articles, machines and
improvements, and all original works of authorship and all related know-how,
whether or not patentable, copyrightable or protectable as trade secrets for and
on behalf of the Company pursuant to this Agreement (“Inventions”).  Employee
agrees that all such Inventions are the sole and exclusive property of the
Company.  EMPLOYEE AGREES THAT ANY PARTICIPATION BY HIM IN THE DESIGN,
DISCOVERY, CONCEPTION, PRODUCTION, PERFECTION, DEVELOPMENT OR IMPROVEMENT OF AN
INVENTION IS WORK MADE FOR HIRE, AS DEFINED IN TITLE 17, UNITED STATES CODE, FOR
THE SOLE AND EXCLUSIVE BENEFIT OF THE COMPANY AND EMPLOYEE HEREBY ASSIGNS TO THE
COMPANY ALL OF HIS RIGHTS IN AND TO SUCH INVENTIONS.  Employee shall maintain
adequate and current written records of all Inventions, which shall remain the
property of the Company and be available to the Company at all times.  At the
Company’s request, Employee shall promptly sign and deliver all documents
necessary to vest in the Company all right, title and interest in and to any
Inventions.  If the Company is unable, after reasonable effort, to secure
Employee’s signature on any document needed to vest in the Company all right,
title and interest in and to any Inventions, whether because of Employee’s
physical or mental incapacity or for any other reason whatsoever, Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agent and attorney-in-fact, to act for and in
Employee’s behalf and stead to execute and file any such document and to do all
other lawfully permitted acts to further the prosecution and enforcement of
patents, copyrights or similar protections with the same legal force and effect
as if executed by Employee.




12.

Confidentiality.  Employee acknowledges and agrees that he shall treat all
Confidential Information (as defined below) in a confidential manner, not use
any Confidential Information for his own or a third party’s benefit and not
communicate or disclose, orally or in writing, any Confidential Information to
any person, either directly or indirectly, under any circumstances without the
prior written consent of the Company.  Employee further agrees that he shall not
utilize or make available any Confidential Information, either directly or
indirectly, in connection with his solicitation of employment or acceptance of
employment with any third party.  Employee further agrees that he will promptly
return (or destroy if it cannot be returned) to Company all written or other
tangible evidence of any Confidential Information and any memoranda with respect
thereto which are in his possession or under his control upon Company’s request
for the return of such items.  Notwithstanding this Section 12, Employee may
disclose Confidential Information if required (and then only to the extent
required) by applicable law; provided, however, that prior to any such
disclosure, Employee must provide the Company with written notice of such
pending disclosure, sufficiently in advance thereof so as to allow the Company a
reasonable opportunity to contest such required disclosure.





7







--------------------------------------------------------------------------------




For the purposes of this Agreement, the term “Confidential Information” shall
include all proprietary information related to the Business, including, but not
limited to, processes, ideas, techniques, Inventions, methods, products,
services, research, purchasing, marketing, selling, customers, suppliers or
trade secrets.  All information which Employee has a reasonable basis to believe
to be Confidential Information, or which Employee has a reasonable basis to
believe the Company or any of its Affiliates treat as Confidential Information,
shall be deemed to be Confidential Information.  Notwithstanding the foregoing,
information shall not be deemed to be Confidential Information if it is
generally known and publicly available, without the fault of Employee and
without the violation by any person of a duty of confidentiality or any other
duty owed to any Protected Party.




13.

Compliance with Section 409A.




(a)

The Parties intend that any amounts payable under this Agreement comply with, or
are exempt from, the provisions of Section 409A of the Code, along with the
rules, regulations and guidance promulgated thereunder by the Department of the
Treasury or the Internal Revenue Service (collectively, “Section 409A”) and this
Agreement shall be interpreted and administered in a manner consistent with that
intention.  Notwithstanding the foregoing, no particular tax result for Employee
with respect to any income recognized by Employee in connection with this
Agreement is guaranteed, and Employee will be responsible for any taxes,
interest and penalties imposed on him under or as a result of Section 409A in
connection with the Agreement.




(b)

Notwithstanding any provisions of this Agreement to the contrary, if Employee is
a “specified employee” (within the meaning of Section 409A and determined
pursuant to any policies adopted by the Company consistent with Section 409A),
at the time of Employee’s “separation from service” (as such term is defined in
Section 409A) and if any portion of the payments or benefits to be received by
Employee upon separation from service would be considered deferred compensation
under Section 409A and cannot be paid or provided to Employee without Employee
incurring taxes, interest or penalties under Section 409A, amounts that would
otherwise be payable pursuant to this Agreement and benefits that would
otherwise be provided pursuant to this Agreement, in each case, during the
six-month period immediately following Employee’s separation from service will
instead be paid or made on the later of (i) 18 months following the Effective
Date, or (ii) 6 months following the date Employee’s separation from service.




(c)

With respect to any amount of expenses eligible for reimbursement or the
provision of any in-kind benefits under this Agreement, to the extent such
payment or benefit would be considered deferred compensation under Section 409A
or is required to be included in Employee’s gross income for federal income tax
purposes, such expenses (including, without limitation, expenses associated with
in-kind benefits) will be reimbursed by the Company no later than December 31st
of the year following the year in which Employee incurs the related expenses.
 In no event will the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor will Employee’s right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.




(d)

Each payment under this Agreement is intended to be a “separate payment” and not
of a series of payments for purposes of Section 409A.  To the extent that some
portion of the payments under this Agreement may be bifurcated and treated as
exempt from Section 409A of the Code under the “short-term deferral” or
“separation pay” exemptions, then such amounts may be so treated as exempt from
Section 409A of the Code.  




(e)

A termination of employment will not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Section 409A), and notwithstanding anything contained herein to the contrary,
the date on which such separation from service takes place will be the
termination date.





8







--------------------------------------------------------------------------------




(f)

Notwithstanding anything to the contrary contained herein, if any payment of
compensation or benefits under this Agreement constitutes the payment of
deferred compensation subject to Section 409A of the Code and the time or form
of such payment is changed due to a Company Sale, such change in the time or
form of payment shall not occur unless the event constituting the Company Sale
is also a “change in control event” as defined in Treasury regulation
1.409A-3(i)(5).




14.

Notices. All notices, requests, consents and other communications, required or
permitted to be given under this Agreement shall be personally delivered in
writing or shall have been deemed duly given when received after it is posted in
the United States mail, postage prepaid, registered or certified, return receipt
requested addressed as set forth below. In addition, a party may deliver a
notice via another reasonable means that results in the recipient party
receiving actual notice, as conclusively demonstrated by the party giving such
notice.




If to the Company:




Philip M. Rice II, Chief Financial Officer

Health Enhancement Products, Inc.

c/o Legacy Results

29193 Northwestern HWY Suite 477

Southfield, MI 48034-1006

price@legacy-results.com




With a required copy to:




Laith Yaldoo

c/o Financial Transaction Services, Inc.

2804 Orchard Lake Road

Keego Harbor, MI 48320

laith@ftservice.com




If to Employee:




Andrew A Dahl

7 West Square Lake Road

Bloomfield Hills, Michigan USA 48302

adahl@greatnorthreserve.com




With a required copy to:




Laith Yaldoo

c/o Financial Transaction Services, Inc.

2804 Orchard Lake Road

Keego Harbor, MI 48320

laith@ftservice.com




15.

Miscellaneous.  




(a)

The failure of any party to enforce any provision or protections of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions as to any future violations thereof, nor prevent that party
thereafter from enforcing each and every other provision of this Agreement.  The
rights granted the parties herein are cumulative and the waiver of any single
remedy shall not constitute a waiver of such party's right to assert all other
legal remedies available to it under the circumstances.





9







--------------------------------------------------------------------------------




(b)

This Agreement has been executed in, and shall be construed and enforced in
accordance with the laws of, the State of Michigan.




(c)

The provisions of this Agreement are severable and if any one or more provisions
may be determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions and any partially unenforceable provision to the extent
enforceable in any jurisdiction nevertheless shall be binding and enforceable.




(d)

This Agreement sets forth the entire understanding and agreement of Employee and
the Company with respect to its subject matter and supersedes and replaces all
prior understandings and agreements, whether written or oral, in respect thereof
(collectively, the “Prior Agreements”).  By signing this Agreement, the
Executive acknowledges that the Prior Agreements are terminated and cancelled,
and releases and discharges the Company from any and all obligations and
liabilities heretofore or now existing under or by virtue of such Prior
Agreements, it being the intention of the parties hereto that this Agreement
effective immediately shall supersede and be in lieu of the Prior Agreements.
 No modification, termination or attempted waiver of this Agreement shall be
valid unless in writing and signed by the party against whom the same is sought
to be enforced.




(e)

The rights and obligations of Company under this Agreement shall inure to the
benefit of, and shall be binding on, Company and its successors and assigns.
This Agreement is personal to Employee and he may not assign his obligations
under this Agreement in any manner whatsoever and any purported assignment shall
be void.  The Company, however, may assign this Covenant in connection with a
sale of all or substantially all of its equity interests or assets.  




(f)

The parties acknowledge that each of them has equally participated in the final
wording of this Agreement.  Accordingly, the parties agree that this Agreement
shall be construed equally against each party and shall not be more harshly
construed against a party by reason of the fact that a particular party's
counsel may have prepared this Agreement.  




(g)

The headings and captions used in this Agreement are for convenience of
reference only and shall not be considered in interpreting this Agreement.




(h)

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same agreement.




(i)

Any payments provided for in this Agreement shall be paid net of any applicable
income tax withholding required under federal, state or local law.










[Signatures to follow on next page]





10







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




EMPLOYEE:




/S/ ANDREW A. DAHL                                 

Andrew A. Dahl




HEALTH ENHANCEMENT PRODUCTS, INC.




By:

/S/ PHILIP M. RICE II                  

Name:

Philip M. Rice II

Its:

Chief Financial Officer

















11





